UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7199



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ENRICO FERRIANTE COTTEN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Senior District
Judge. (CR-95-161-F, CA-00-167-5-F)


Submitted:   May 17, 2001                   Decided:   May 22, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Enrico Ferriante Cotten, Appellant Pro Se. Jane J. Jackson, Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Enrico Ferriante Cotten appeals the district court’s order

denying his motion for reconsideration of the district court’s

order denying his 28 U.S.C.A. § 2255 (West Supp. 2000) motion.   We

have reviewed the record and the district court’s order and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal substantially on the reasoning of

the district court.*   United States v. Cotten, Nos. CR-95-161-F;

CA-00-167-5-F (E.D.N.C. June 30, 2000).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




     *
       We recently held in United States v. Sanders,      F.3d    ,
2001 WL 369719 (4th Cir. Apr. 13, 2001) (No. 00-6281), that the new
rule announced in Apprendi v. New Jersey, 530 U.S. 466 (2000), is
not retroactively applicable to cases on collateral review.
Accordingly, Cotten’s Apprendi claim is not cognizable.


                                2